DETAILED ACTION
EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS, AND REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2017/052713 filed on 02/08/2017, which claims priority from the foreign applications SE1650162-9 filed on 02/09/2016.
Information Disclosure Statement
The information disclosure statement from 08/24/2021 has been considered by the examiner.
Examiner’s Note
Applicant’s arguments filed on 07/30/2021 are acknowledged and have been fully considered. The examiner has re-weighed all the evidence of record. Rejections and objections not reiterated from previous actions are hereby withdrawn in light of applicant’s arguments set forth on 07/30/2021 and also in light of the phone conversation that took place on 10/06/2021. The examiner proposed an examiner’s amendment to incorporate the limitations of specific polymeric guanide (as PHMB) and a specific metal ion chelating agent (as EDTA) into the independent claims since the Affidavit 132 only provides evidence of criticality for these specific compounds. Applicant was also proposed to fix minor informalities. Applicant has accepted the proposed amendments and provided a new claim set via email which is attached to this action. 
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-13 and 15, directed to the process of making or using an allowable product that both use the allowable composition, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/08/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in phone call from Weston Gould on 10/14/2021.  Claims not mentioned here will be as found in the claim set from 7/30/2021.

Claim 1 reads:
An antimicrobial and cleansing composition comprising: 

EDTA (ppm), and
a solvent (wt %),
wherein the ratio of the polyhexamethylene biguanide to the EDTA is between 0.75:2.25 and 1:2. 

Claim 2 reads:
The composition according to claim 1, wherein the composition further comprises: 
a quaternary ammonium salt (ppm),
wherein the ratio of the polyhexamethylene biguanide to the EDTA to the quaternary ammonium salt is between 0.75:2.25:0.30 and 1:2:1. 
		
Claim 3 reads:
The composition according to claim 1, wherein the composition further comprises: 
at least one surfactant (ppm), and
wherein the ratio of the polyhexamethylene biguanide to the EDTA to the at least one surfactant is between 0.75:2.25: 0.75 and 1:2:2. 

Claim 4 reads:
The composition according to claim 1, wherein the composition further comprises: 
a quaternary ammonium salt (ppm), 
at least one surfactant (ppm), and
wherein the ratio of the polyhexamethylene biguanide to EDTA to the quaternary ammonium salt to the at least one surfactant is between 0.75:2.25:0.30:0.75 and 1:2:1:2. 

Claim 6 reads:
The composition according to claim 1, wherein the composition comprises: 
the polyhexamethylene biguanide in an amount of 750 to 1250 ppm, or about 1000 ppm,
the EDTA in an amount of 1750 to 2250 ppm, or about 2000 ppm, and
the solvent up to 100 wt%,
and one or more of the following ingredients:
a quaternary ammonium salt in an amount of 400 to 1250 ppm, or about 500 or 1000 ppm,
at least one surfactant in an amount of 1750 to 2250 ppm, or about 2000 ppm,
a humectant in an amount of 40000 to 100000 ppm, or about 50000 or 85000 ppm, and
a gelling agent in an amount of 1.5 to 2.5 wt%, or about 1.8 wt%.

Claim 11 reads:
A method of treatment or reduction of a disease, disorder or condition in a subject selected from the group consisting of acute or chronic infection, acute or chronic inflammation, diabetic ulcers, second-degree partial-thickness burns, traumatic wounds, Acanthamoeba keratitis, necrotizing fasciitis, venous stasis disease, pressure ulcerations, and carcinomas, comprising administering a therapeutic effective amount of a composition according to claim 1 to the subject.

Claim 12 reads:
The method of claim 11, wherein the disease, disorder, or condition is a diabetic ulcer, second-degree partial-thickness burn, traumatic wound, or pressure ulceration.


Claim 15 reads:
A liquid flow system housing the composition according to claim 1, whereby the system comprises a negative pressure source, a canister for collecting wound exudate, a reservoir containing the composition, a liquid injector device for transferring a predetermined volume of the composition and connector tubes to transfer the composition to and from an infected soft tissue or bone, a negative pressure wound dressing, which system is adapted to draw fluid from the reservoir to the wound dressing and draw fluid away from the wound dressing after a holding time of 5 to 60 minutes.

Reasons for Allowance
The prior art does not teach or motivate an antimicrobial and cleansing composition that includes the components of the instant claim 1. No prior art document discloses a composition that includes the limitation of PHMB and EDTA to be in the ratio between 0.75:2.25 and 1:2. There isn’t an embodiment or a teaching in the prior art, alone or in combination, that would allow one of ordinary skill in the art to achieve the composition in claim 1, particularly in light of the affidavit filed on 7/30/2021 to show that such compositions provide benefits over what is expected. Applicant has found that its invention at the recited ratios of PHMB to EDTA, leads to a superior antimicrobial activity against bacteria such as MIC P. aeruginosa, MIC S. aureus and MIC E. hirae. 

Conclusion
	Claims 1-13, 15 and 17-18 are allowed with examiner’s amendments above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./               Examiner, Art Unit 1613         

/MARK V STEVENS/               Primary Examiner, Art Unit 1613